NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Elliott Cho on August 11, 2022.
The application has been amended as follows: 
Claim 1, lines 17-19, changed “wherein for a three-dimensional location information (x, y, z) calculation of the signal source, location information, posture information, measured azimuths for each location are required to” to -- wherein for a three-dimensional location information (x, y, z) calculation of the signal source, the location information, the posture information, the measured azimuths for each location are required to --.
Claim 7, lines 14-16, changed “wherein for a three-dimensional location information (x, y, z) calculation of the signal source, location information, posture information, measured azimuths for each location are required to” to --wherein for a three-dimensional location information (x, y, z) calculation of the signal source, the location information, the posture information, the measured azimuths for each location are required to--.
Claim 15, lines 11-13, changed “wherein for a three-dimensional location information (x, y, z) calculation of the signal source, location information, posture information, measured azimuths for each location are required to” to -- wherein for a three-dimensional location information (x, y, z) calculation of the signal source, the location information, the posture information, the measured azimuths for each location are required to--.


CONCLUSION
	Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Roy Rhee, whose telephone number is 313-446-6593.  The examiner can normally be reached Monday-Friday from 8:30 am to 5:30 pm CST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or the Patent Center system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.R./
Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661